CalhooN, J.,
delivered the opinion of the court.
Groing into the town of Fayette, the highway passes under a railroad trestle. The posts which sustain this trestle were becoming decayed, and needed replacement, and so the railroad company had an engine and pile-driver and appliances to .replace them. 'The necessity of this for the purposes *738of commerce and passenger transport is quite apparent. It is also apparent, on reason and authority, that, in the prosecution of this work of public necessity, the company, through its employees, is held by law to ordinary care, and no more, to prevent frightening the draft animals of highway travel; and this care, and no more, is required of travelers guiding such draft animals. The utmost that ought to be, or which can be lawfully required, is to suspend the operation of such ponderous machinery, where it is possible to do so at the moment, where the fright of a draft animal is observed by the operatives. They may well assume, as the law assumes, that travelers, in approaching such a trestle, will use reasonable precautions to prevent disaster from the fright of their animals. Where their road goes over a railway or under its trestle, they should exercise ordinary prudence to ascertain whether trains arc moving. This is a requirement for safety at all times on approaching crossings, and especially so where sight or hearing is obstructed. A failure in this is contributory negligence, and forfeits the right to recover, even though'there was negligence in the railroad company in not sounding an alarm. This failure characterized the action of defendant, even according to her own statement. She was driving a horse whose actions corroborated testimony adduced to the effect that it was unsafe. She did not stop, or look, or listen. She says she drove to within thirty yards of the trestle, when an engine suddenly moved on the trestle and instantly commenced the operation of its pile-driver, hammering on the piles (ordinarily impossible, by the way), and that the hammering frightened the horse. This drive by her was on a narrow road, with deep ditches on its sides. A clearer case of contributory negligence could not be presented. Under this state of facts, and the principles of law hereinbefore stated being too well settled in this state to admit of discussion, the plaintiff, of course, had no case, unless she could show reckless, willful, or malicious conduct on the part of defendant; and without such showing, no doubt, the *739court would not have permitted the verdict to stand. So she undertook to make this showing by evidence (sharply controverted, and by disinterested witnesses) that when the pile-driver was put at work her horse exhibited alarm, and she called to the operatives to stop, and they did not, but simply laughed at her. In this condition of the case, after both sides rested, the defendant took the position (and a proper position) that if plaintiff’s “own negligence, or want of reasonable care, contributed directly to her injury, if she was injured,” she could not recover, unless it was shown that the disaster occurred because the company’s employees “knowingly or intentionally” did something or refrained from some duty in the premises. This principle was invoked in the fifth charge asked by defendant — refused as asked, but given with the interpolation of the words “or negligently.” The objection and exception to this modification must be sustained, because it closed the door to the defense, based on plaintiff’s contributory negligence, eveir though the jury might believe there was no knowledge of her danger in the operatives, and no intentional neglect of duty on their part. In effect, it barred the defendant from all benefit of the doctrine of contributory negligence in any state of the evidence. We cannot concur with counsel in thinking that this error is cured by other instructions. In this connection it should be said that plaintiff is seriously contradicted in every material part of her case by witnesses. She is contradicted as to distances, as to whether she was, in fact, hurt at all, as to her condition before and after the accident, and as to whether it was not caused by the breaking of a rein, and as to her movements immediately after her buggy was upset. All this emphasizes the importance of particularity in instructions, to give each side the benefit of its own theory upon the testimony.

Reversed and remanded.